DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Amendment and Request for Reconsideration, filed October 21, 2022.  Applicant has amended Claims 1, 7, 13, and 18; and has canceled Claim 6.  No claims are added.  As amended, Claims 1-5 and 7-20 are presented for examination.
In Office action mailed July 21, 2022 (“Office Action”):
Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahng et al. (US 2018/0376217 A1 “Kahng”).
Claims 6-8 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kahng in view of Carre et al. (US 2015/0348329 A1 “Carre”).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kahng in view of French et al. (US 2022/0167021 A1 “French”).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kahng in view of French in view of Carre.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kahng, French, and Carre in view of Cappello et al. (US 2020/0035019 A1 “Cappello”).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kahng, French, and Carre in view of Agnew et al. (US 2015/0067811 A1 “Agnew”).


Response to Arguments
Applicant’s arguments (see Reply Pages 8-10) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kahng et al. (US 2018/0376217 A1 “Kahng”) in view of Lim et al. (US 9,826,049 B2 “Lim”).
In regards to Claim 1, Kahng teaches an augmented video system (System 400 of Fig. 4, as introduced in [0071]; with further reference to Network Configuration 100 of Fig. 2, as introduced in [0043]) comprising:
a machine-readable code, a user device, a server, a plurality of video cameras, a database, and software capable of being operated on said server (System 400 comprising Program 140, Electronic Device 101, Server 405, Cameras 310, Stitched Video Database 406, and processing module of server, as described in [0062,0072]);
wherein said plurality of video cameras capture a moment in time (live event at a venue with multiple cameras, as shown in Fig. 3, and described in [0065,0066]), each of said plurality of video cameras capturing a video file of said moment in time from a different perspective and storing each of said video files in said database (Cameras 310 providing Feeds 415 to a Database 406 of Server 405, as shown in Fig. 4 and described in [0072]); wherein said software combines each of said video files into a combined video file (Server 405 can process and provide a First Stream 440, as described in [0072]); and
wherein said user device, upon accessing the augmented video system via the machine-readable code, generates a request to said server to view the combined video file (operator or user’s request via VR Client 410 causing Server 405 to provide First Video Stream 440, as described in [0072]), said combined video file being directed back to the server in an assembled form (Server 405 can process and provide a First Stream 440, as described in [0072]); said combined video file being operably viewable as a video file on said user device (render video feed on VR Client 410, as described in [0076]).
However, Kahng does not explicitly demonstrate wherein said user device, upon accessing the augmented video system via scanning the machine-readable code that is defined on a tag, causes the server to generate a URL encoded to the tag and to the combined video file; which is subsequently used by said user device to send the request.
In a similar field of invention, Lim teaches a method and apparatus for dynamically presenting content in response to a user request (Abstract).  In particular, Lim discloses wherein said user device, upon accessing the augmented video system via scanning the machine-readable code that is defined on a tag (scan visually displayed code at Step 52 of Fig. 5, as described in 8:11-17), causes the server to generate a URL encoded to the tag and to the combined video file (computer server system applying established rules for delivering the content at Step 56 of Fig. 5, as described in 8:30-33; with further reference to generation of new URL, as described in 14:8-24); which is subsequently used by said user device to send the request (delivery of content to the user device at Step 58 of Fig. 5, as described in 8:34-44).
Both Kahng and Lim teach similar techniques for accessing requested content using machine-readable code.  Lim further disclose a known technique for providing a scannable tag for accessing content customized by a server.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content access technique of Kahng to include the scannable tag and server generated content technique of Lim in order to provide a means for dynamically providing content in response to the user request (as Lim suggest in 2:36-45).
In regards to Claim 2, the combination of Kahng and Lim the augmented video system of claim 1 wherein said combined video file can be modified by a user to change the perspective of the combined video file (Kahng: viewer can perform actions such as adjusting the field of view, as described in [0081,0102]).
In regards to Claim 3, Kahng teaches the augmented video system of claim 2 wherein the combined video file being modified is performed by a rotation of the user device along a horizontal axis or a vertical axis (Kahng: focus of the 360 Video 430 automatically follows the action of VR Client 410, as described in [0079]).
In regards to Claim 4, the combination of Kahng and Lim the augmented video system of claim 2 wherein the combined video file being modified by a user is performed by touching a button operable to the user device (Kahng: Display 160 including touchscreen receiving touch and gesture inputs, as described in [0054]).
In regards to Claim 5, the combination of Kahng and Lim the augmented video system of claim 4 wherein the button operable to the user device is on a screen of said user device (Kahng: touchscreen of Display 160 receiving touch and gesture inputs, as described in [0054]).
In regards to Claim 7, the combination of Kahng and Lim teach the augmented video system of claim 1 wherein the server further identifies the user device or a user within the augmented video system (Kahng: player identified by face recognition and/or text extraction, as described in [0088]).
In regards to Claim 8, the combination of Kahng and Lim teach the augmented video system of claim 7 wherein the server further identifies user analytics, said user analytics stored in a database and corresponding to a unique ID assigned to said user device (Kahng: historical user favored camera feed, as described in [0108]).
In regards to Claim 9, the combination of Kahng and Lim the augmented video system of claim 1 wherein the plurality of video cameras is selected from the group consisting of: high resolution, high frame rate video cameras, volumetric video capture hardware, depth sensing cameras, ultra-high FPS machine vision cameras, LIDAR sensors, LIDAR-enabled cameras, and combinations thereof (Kahng: 360 video being high resolution relative to second stream 441, as described in [0078]).

In regards to Claim 13, Kahng teaches a method of viewing a video replay in augmented reality (generally shown in Figs. 9 and 10, as introduced in [0095,0107]; with further reference to replay functionality, as described in [0078]) comprising:
a. capturing a moment in time on a plurality of video cameras, said plurality of video cameras each capturing the same moment in time from a different perspective to create a plurality of video files (live event at a venue with multiple cameras, as shown in Fig. 3, and described in [0065,0066]);
b. stitching the plurality of video files together from the plurality of video cameras to create a combined video file (Server 405 can process and provide a First Stream 440, as described in [0072]);
c. generating a replay from the combined video file on a user device (replay functionality utilized for all videos, as described in [0078]);
e. accessing a target of a redirect request (360 Video 505 containing different perspectives selectable by the user, as described in [0083] an shown in the examples of Figs. 5-8);
f. identifying a content of said combined video file to be included in said request (selection of different perspective within 360 Video 505, as described in [0083]);
g. receiving data from a database including said content (Cameras 310 providing Feeds 415 to a Database 406 of Server 405, as shown in Fig. 4 and described in [0072]);
h. assembling the combined video file (operations of Server 405 to process Feeds 415 to generate First Stream 440 and Second Stream 441, as described in [0072]);
i. sending said combined video file to said user device (Server 405 can process and provide a First Stream 440, as described in [0072]); and
j. accessing said combined video file on said user device (render video feed on VR Client 410, as described in [0076]).
However, Kahng does not explicitly demonstrate:
	c. the replay generated by scanning a tag; and
d. in response to scanning the tag and by receiving a request at a server in response thereto, generating, on the server, a URL encoded to the tag and to a target of a redirect request.
In a similar field of invention, Lim teaches a method and apparatus for dynamically presenting content in response to a user request (Abstract).  In particular, Lim discloses
c. the replay generated by scanning a tag (scan visually displayed code at Step 52 of Fig. 5, as described in 8:11-17 and delivery of content to the user device at Step 58 of Fig. 5, as described in 8:34-44); and
d. in response to scanning the tag and by receiving a request at a server in response thereto, generating, on the server, a URL encoded to the tag and to a target of a redirect request (computer server system applying established rules for delivering the content at Step 56 of Fig. 5, as described in 8:30-33; with further reference to generation of new URL, as described in 14:8-24).
Both Kahng and Lim teach similar techniques for accessing requested content using machine-readable code.  Lim further disclose a known technique for providing a scannable tag for accessing content customized by a server.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content access technique of Kahng to include the scannable tag and server generated content technique of Lim in order to provide a means for dynamically providing content in response to the user request (as Lim suggest in 2:36-45).
In regards to Claim 14, the combination of Kahng and Lim teach the method of claim 13 further comprising:
modifying a visual angle of the combined video file by receiving at said user device a rotation along a horizontal axis or a vertical axis (focus of the 360 Video 430 automatically follows the action of VR Client 410, as described in [0079]);
wherein rotating along the vertical axis rotates the viewing of the combined video file around a viewer in the vertical axis (focus of the 360 Video 430 automatically follows the action of VR Client 410, as described in [0079]); and
wherein rotating along the horizontal axis rotates the viewing of the combined video file along the horizontal axis (focus of the 360 Video 430 automatically follows the action of VR Client 410, as described in [0079]).
In regards to Claim 15, the combination of Kahng and Lim teach the method of claim 13 wherein a GUI defines a list of one or more video files to be viewed (Kahng: 360 Video 505 containing different perspectives selectable by the user, as described in [0083] an shown in the examples of Figs. 5-8).
In regards to Claim 16, the combination of Kahng and Lim teach the method of claim 15 wherein the combined video file to be viewed is selected from the GUI (Kahng: 360 Video 505 containing different perspectives selectable by the user, as described in [0083] an shown in the examples of Figs. 5-8), wherein selection from the GUI sends a request to the server to access the combined video file, and wherein the combined video file is assembled and delivered to said user device (Kahng: providing a First Stream 440 or a Second Stream 441 at the request of the VR Client 410, as described in [0072]).
In regards to Claim 17, the combination of Kahng and Lim teach the method of claim 13 further comprising a set of data to be superimposed over the video file, wherein the superimposed set of data provides live statistics regarding one or more players viewed within the combined video file (Kahng: Second Stream 441 providing a scoreboard or statistics page, as described in [0078]).


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kahng and Lim in view of French et al. (US 2022/0167021 A1 “French”).
In regards to Claim 10, Kahng teaches the augmented video system of claim 1, but does not explicitly demonstrate wherein an augmented video comprises an avatar added to the combined video file.
In a similar field of invention, French teaches a method and system for providing a virtual or augmented reality experience for a live event (Abstract).  French further discloses wherein an augmented video comprises an avatar added to the combined video file (avatars of the various spectators watching the event, as described in [0026,0035,0040]).
	Both Kahng and French teach similar techniques for providing an augmented reality experience on a portable electronic device.  French further discloses a known technique for providing an avatar within the augmented video experience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the augmented video system of Kahng to include the avatar providing technique of French in order to provide a spectator experience visible to the viewing media and the athletes or entertainers giving the performance (as French suggest in [0010]).
In regards to Claim 11, the combination of Kahng and French teach the augmented video system of claim 10 wherein the avatar participates in the augmented video by replacing one or more elements within the augmented video (French: Spectator 600 changing the view of the event, as described in [0038]).
Both Kahng and French teach similar techniques for providing an augmented reality experience on a portable electronic device.  French further discloses a known technique for providing an avatar within the augmented video experience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the augmented video system of Kahng to include the avatar providing technique of French in order to provide a spectator experience visible to the viewing media and the athletes or entertainers giving the performance (as French suggest in [0010]).
In regards to Claim 12, the combination of Kahng and French teach the augmented video system of claim 10 wherein the augmented video is displayed by an avatar perspective, wherein the avatar perspective modifies the perspective of the augmented video to a first-person view of the augmented video based upon placement of the avatar within the augmented video (French: Spectator 600 can teleport to different camera positions around Stadium/Arena 1110 to see the performance from different perspectives, as described in [0031]).
Both Kahng and French teach similar techniques for providing an augmented reality experience on a portable electronic device.  French further discloses a known technique for providing an avatar within the augmented video experience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the augmented video system of Kahng to include the avatar providing technique of French in order to provide a spectator experience visible to the viewing media and the athletes or entertainers giving the performance (as French suggest in [0010]).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kahng in view of French in view of Lim.
In regards to Claim 18, Kahng teaches a method of generating a visual replay (generally shown in Figs. 9 and 10, as introduced in [0095,0107]; with further reference to replay functionality, as described in [0078]) comprising:
d. identifying a content of said combined video file to be included in said request (live event at a venue with multiple cameras, as shown in Fig. 3, and described in [0065,0066]);
f. receiving data from a database including said content (Cameras 310 providing Feeds 415 to a Database 406 of Server 405, as shown in Fig. 4 and described in [0072]);
g. assembling the combined video file (Server 405 can process and provide a First Stream 440, as described in [0072]);
h. sending said combined video file to said user device (Server 405 can process and provide a First Stream 440, as described in [0072]); and
i. accessing said combined video file on said user device (render video feed on VR Client 410, as described in [0076]).
However, Kahng does not explicitly demonstrate:
the generating including an avatar;
a. uploading, within a database, a digital file defining an avatar; and
e. inserting said avatar within said combined video file.
In a similar field of invention, French teaches a method and system for providing a virtual or augmented reality experience for a live event (Abstract).  French further discloses:
the generating including an avatar (avatars of the various spectators watching the event, as described in [0026,0035,0040]);
a. uploading, within a database, a digital file defining an avatar (process of Fig. 3 including creation of hologram of spectator at 303, as described in [0033]); and
e. inserting said avatar within said combined video file (process of Fig. 3 including capturing live audio and actions of the spectator at 305, as described in [0033]).
Both Kahng and French teach similar techniques for providing an augmented reality experience on a portable electronic device.  French further discloses a known technique for providing an avatar within the augmented video experience.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the augmented video system of Kahng to include the avatar providing technique of French in order to provide a spectator experience visible to the viewing media and the athletes or entertainers giving the performance (as French suggest in [0010]).
However, the combination does not explicitly demonstrate:
d. in response to scanning the tag with a user device, generating a URL encoded to the tag and to a target of a redirect request at a server and in response to receiving a request for a combined video file at the server.
In a similar field of invention, Lim teaches a method and apparatus for dynamically presenting content in response to a user request (Abstract).  In particular, Lim discloses:
d. in response to scanning the tag with a user device (scan visually displayed code at Step 52 of Fig. 5, as described in 8:11-17), generating a URL encoded to the tag and to a target of a redirect request at a server (computer server system applying established rules for delivering the content at Step 56 of Fig. 5, as described in 8:30-33; with further reference to generation of new URL, as described in 14:8-24) and in response to receiving a request for a combined video file at the server (delivery of content to the user device at Step 58 of Fig. 5, as described in 8:34-44).
Both Kahng and Lim teach similar techniques for accessing requested content using machine-readable code.  Lim further disclose a known technique for providing a scannable tag for accessing content customized by a server.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content access technique of Kahng to include the scannable tag and server generated content technique of Lim in order to provide a means for dynamically providing content in response to the user request (as Lim suggest in 2:36-45).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kahng, French, and Lim in view of Cappello et al. (US 2020/0035019 A1 “Cappello”).
In regards to Claim 19, the combination of Kahng, French, and Lim teach the method of claim 18, but does not explicitly demonstrate wherein the avatar replaces a player within the combined video file.
In a similar field of invention, Cappello teaches a method and system for generating graphical representations of a scene viewed from a virtual camera (Abstract).  Cappello further discloses wherein the avatar replaces a player within the combined video file (process of Fig. 10 including replacing players in a video with a pre-determined avatar, as descried in [0071,0082]).
Each of Kahng, French, Lim, and Cappello teach similar techniques for providing an augmented reality experience of a real or live event.  Cappello further discloses a known technique for replacing players within video with an avatar.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the augmented reality system of Kahng, French, and Lim to include the avatar player substitution technique of Cappello in order to customize the video experience to a user’s preference (as Cappello suggest in [0071]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kahng, French, and Lim in view of Agnew et al. (US 2015/0067811 A1 “Agnew”).
In regards to Claim 20, the combination of Kahng, French, and Lim teach the method of claim 18, but does not explicitly demonstrate wherein the avatar replaces a ball within the combined video file.
In a similar field of invention, Agnew teaches a method and system for combining and modifying video produced from different time periods (Paragraph [0205]).  Agnew further discloses wherein the avatar replaces a ball within the combined video file (video of a user slam dunking a tennis ball replaced with a basketball, as described in [0205]).
Each of Kahng, French, Lim, and Agnew teach similar techniques for providing an augmented reality experience of a real or live event.  Cappello further discloses a known technique for replacing players within video with an avatar.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the augmented reality system of Kahng, French, and Lim to include the ball substitution technique of Agnew in order to provide the end user with a means for making appropriate modifications to the merged video file (as Agnew suggest in [0205]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426